Title: From Thomas Jefferson to John Fellows, 9 March 1826
From: Jefferson, Thomas
To: Fellows, John

Monto
Mar. 9. 26.Th: Jefferson returns his thanks to mr Fellows for the copy to has been so kind as to send him of Paine’s theological works,  that the author should in his day have encountered great abuse was a thing of course. a powerful  mind like his, and zealously employed in whatever cause can never be an object of mere indifference to those to whom  it is opposed. nor has  the genus irrtabile vatum whom he bearded by these works, been found the most sparing of adversaries in the use of invective. his political labors entitled him to the gratitude of  his country and  to recieve just testimonies of it from every man in or out of power.  Th: J. with his thanks prays mr Fellows to accept his respectful salutns.